DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and arguments/remarks filed 12/7/2021.
Claims 1, 8, and 10-12 are presented for examination.
Allowable Subject Matter
Claims 1, 8, and 10-12 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment of 12/7/2021 and argument thereto, specifically page 5-6, overcome the art of record.  The rejection under 112 and 102 is withdrawn in view of the amendment.  No other art of record anticipates or suggests in combination each and every limitation required of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745